DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on September 22, 2022 are entered into the file. Currently, claim 1 is amended; claim 19 is canceled; claims 20 and 21 are withdrawn; resulting in claims 1-18 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation previously provided), Seo et al. (US 2015/0144943) and Lee (WO 2005/107334, previously cited).
Regarding claims 1 and 9-12, Yoo et al. teaches an encapsulation film for an organic electronic element (22; organic electronic device, OED) comprising an encapsulation layer (12) comprising a moisture adsorbent ([0017], [0031]-[0034]) and a metal layer (13) having a thermal conductivity of 50 to 800 W/m-K ([0015], Figs. 1-3). Yoo et al. does not expressly teach the encapsulation film comprising a magnetic layer formed on the encapsulation layer and comprising magnetic particles.
However, in the analogous art of protective films for organic electronic elements ([0042]), Tateishi teaches an encapsulation film (barrier film) comprising a magnetic layer to enable the organic electronic device to be magnetically mounted to a support during manufacturing, thus preventing defects and improving the quality of the barrier film [0009]. It is noted that the motivation that Tateishi teaches for providing a magnetic layer in its barrier film is the same as the instant specification discloses for providing a magnetic layer in its encapsulation film, which is to enable the film to be magnetically fixed without requiring additional fixing processes (see [22] of the as-filed specification).
Tateishi further teaches that the magnetic layer comprises magnetic particles and a binder resin and has a thickness in the range of 0.1 µm to 100 µm ([0012]-[0013]), which overlaps the claimed range. Tateishi further teaches that the magnetic particles can comprise alloys of Cr, Fe, Pt, Mn, Zn, Cu, Co, Sr, Si, Ni, Ba, Y, or B and that the magnetic particles may be included at 36 parts by weight with respect to 12 parts by weight of the binder resin ([0012], [0054]), or equivalently, 33 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, or where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. by including a magnetic layer meeting all of the claim limitations, as taught by Tateishi, in order to enable magnetic mounting of the encapsulated organic electronic element to a support structure via the encapsulation film.
Yoo et al. further teaches that the moisture adsorbent may be included as one or a mixture of two or more materials, including those selected from alumina, Li2O, BaO, CaO, MgO, silica, zeolite, or titania ([0032]-[0034]), which the instant specification lists as materials that may be used as the bright spot inhibitor (see paragraph [16]), but does not expressly teach that the encapsulation film comprises a bright spot inhibitor of a metal selected from among Ni, In, Pt, Pd, and Cr, or an oxide or a nitride thereof.
However, in the analogous art of protection of OLED display devices, Seo et al. teaches an array substrate for an OLED display device or an LCD device, wherein the array substrate comprises at least one hydrogen absorbing layer (120, 125) to restrain diffusion of hydrogen into an oxide semiconductor layer ([0016], [0049]). Seo et al. teaches that when hydrogen is permeated into the oxide semiconductor layer, the display quality of the OLED display device is deteriorated due to non-uniformity in brightness, and that the hydrogen absorbing layer contains particles (121; bright spot inhibitor) of a metallic material such as nickel (Ni), palladium (Pd), or platinum (Pt) to absorb and prevent diffusion of hydrogen through the device ([0014], [0033]-[0034], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi by including particles of a bright spot inhibitor such as Ni, Pd, or Pt in the encapsulation film, as taught by Seo et al., in order to prevent deterioration of the display quality of the OLED device including non-uniformity of the display brightness. Such a modification is consistent with the objective of Yoo et al., which is to protect the materials in the OLED from damage due to external factors such as moisture or vapor ([0006], [0031]).
However, in the analogous art of sealing films for OLED devices, Lee teaches a film-type getter for removing moisture, oxygen, and hydrogen, wherein the film is flexible so as to be easily attachable to an OLED device upon use ([1], [15]). Lee teaches that the metal getter particles preferably have a small particle size, since the larger the particle size is, the lower the outgas removal rate becomes ([19], [22]). Specifically, Lee teaches that the metal has a particle size of 100 microns or less, preferably 10 microns or less ([19]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi and Seo et al. by setting a particle diameter of the bright spot inhibitor within the claimed range, as taught by Lee, in order to ensure that the getter particles can effectively removing outgases at a suitable rate.
Although Yoo et al. teaches adjusting the content of the moisture adsorbent according to the desired moisture and vapor prevention, while maintaining the ability to form the encapsulating layer in a thin film ([0036]), the combination of references does not expressly teach a specific amount of the bright spot inhibitor relative to the amount of the magnetic particles. However, one of ordinary skill in the art would recognize that the content of magnetic particles may be adjusted according to the desired magnetic strength of the magnetic layer, and that the content of bright spot inhibitor may be adjusted according to the desired hydrogen prevention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the amount of bright spot inhibitor relative to the amount of magnetic particles, through routine experimentation, especially given the teaching in Yoo et al. regarding the desire to achieve suitable outgas prevention while maintaining the ability to form a thin film. See MPEP 2144.05(II).
Regarding claims 2 and 3, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation film further comprises a resin layer (12a; first layer), wherein the encapsulation layer can be formed of two layers, and wherein the resin layer can be formed between the magnetic layer and the metal layer or between the encapsulation layer (12b; second layer) and the magnetic layer (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the resin layer comprises a moisture adsorbent ([0017]), wherein the first and second layers may be constituted by the same or different components.
Regarding claim 6, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can have a thickness of 20 µm ([0083]), which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0014].
Regarding claim 8, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of aluminum, copper, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof ([0014], [0083], [0088]).
Regarding claim 13, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer is formed of a single layer (12, Fig. 1) or two or more layers (12a, 12b, Fig. 2) [0017].
Regarding claim 14, Yoo et al. in view of Tateishi and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) comprises an encapsulation resin [0017].
Regarding claim 15, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the moisture adsorbent is a chemically reactive adsorbent ([0031]-[0032]).
Regarding claim 16, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) encapsulates an entire surface of an organic electronic element (22; OED) formed on a substrate (21) (Fig. 3, [0071]).
Regarding claim 17, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Yoo et al. in view of Tateishi, Seo et al., and Lee, the combination of references teaches all of the claimed features and further teaches materials for the bright spot inhibitor which the instant specification discloses as having the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which are disclosed in paragraph [16] of the instant specification as suitable for use as a bright spot inhibitor. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 18, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 17 above. Yoo et al. further teaches that the encapsulation layer (12) may be formed in two or more layers, including a second layer (12b; first layer) in contact with the organic electronic element and a first layer (12a; second layer) not in contact with the element (Fig. 2, [0017], [0057]). Yoo et al. in view of Tateishi, Seo et al., and Lee does not expressly teach that the bright spot inhibitor is comprised in the second layer or the magnetic layer.
However, Yoo et al. further teaches that the moisture adsorbent may be contained in the first layer not in contact with the organic electronic device because containing a high concentration of particles in the layer close to the OED may cause physical damage to the device ([0017], [0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bright spot inhibitor of Seo et al. in the layer not contacting the organic electronic element in order to prevent the particles from causing physical damage to the organic electronic device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830, previously cited) in view of Tateishi (JP 2009-221515, machine translation previously provided), Seo et al. (US 2015/0144943), and Lee (WO 2005/107334, previously cited) as applied to claim 1 above, and further in view of Kyoung (US 2016/0126492, previously cited).
Regarding claims 4 and 5, Yoo et al. in view of Tateishi, Seo et al., and Lee teaches all of the limitations of claim 1 above but does not expressly teach that the encapsulation film further comprises an adhesive layer and a protective layer formed on the metal layer. However, in the analogous art of encapsulation films for organic electronic devices, Kyoung teaches an organic light emitting display apparatus including an encapsulation film (10) which comprises a metal layer (13) which may be a 1 µm to 1000 µm thick layer of iron, aluminum, copper, or a combination thereof [0060]. The encapsulation film further comprises an adhesive layer (14) and a protective layer (15) formed in that order on the metal layer (Fig. 1B), wherein the protective layer serves to support and protect the adhesive layer, and the adhesive layer serves to encapsulate and protect the organic light emitting display ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi, Seo et al., and Lee by including a protective layer and an adhesive layer above the metal layer as taught by Kyoung in order to support and protect the layers beneath.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-7 of the remarks filed September 22, 2022, with respect to the previous rejections over Kim et al. in view of Rakuff et al. have been fully considered and are persuasive. In light of the amendments to claim 1 limiting the materials of the bright spot inhibitor, the previous rejections over Kim et al. in view of Rakuff et al. have been withdrawn.
Applicant’s arguments, see pages 7-9 of the remarks, with respect to the previous rejections over Yoo et al. in view of Tateishi and Lee have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Seo et al. is used as an additional reference in combination with Yoo et al., Tateishi, and Lee in the rejections above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                       

/IAN A RUMMEL/Primary Examiner, Art Unit 1785